THIEATTOX~NEY             GENERAL
                    OF   TEXAS




Honorable Charley Lockhart
State ~Treasurer
Austin, Texas

Dear Sir:                     Attention:   Jesse James
                              Opinion No. O-1776
                              Ije: Article 2530 Vernon's
                                   Civil Statutes -- State
                                   depository -- custodian
                                   bank for depository
                                   securities -- Federal
                                   Reserve Bank.

We have your letter of December 16, 1939,asklng for the
opinion of this department as to whether the Federal Re-
serve Rank of Dallas is authorized or permitted by lay to
act as- custodian for the securities to be deposited by a
depository bank, under Article 2530 Vernon's Civil Statutes.

Article 2530 provides:

    VIn the event the state depository, as designated
    in thepreceding Article, shall elect to deposit said
    pledged securities, above mentioned, with the State
    Treasurer, the said securities shall be delivered
    to the Treasurer and receipted for by him, and
    retained by him in the vault of the state treasury.
    Provided, however, that such bank so designated as
    depository shall have the option, instead of deposit-
    ing said pledged securities with the State Treasurer,
    of depositing same with another~state..o~rnational
    bank situated in the State, subject to the approval
    of the Board;   said securities to be held in trust by
    "said custodian bank to s'ecure funds deposited by
    the State Treasurer in the depository bank."

It is the opinion of this department that a Federal Reserve
Bank situated in this State is an eligible custodian of
securities under the statute above quoted. The statute
makes no attempt to prescribe the qualifications of such
custodian other than it must be a "state bank" or a
"national bank situated in the State" and be subject to the
Honorable Charley Lockhart, Page 2, o-1776



approval of the Board. This classification is general but
comprehensive.  There are technically different kinds of
State banks-- there is the nstate bank", the "state bank
and trust cornpa@, "savings bank", and "Morris Plan bank"
(so called) organized under the State law,. and there are,.
on the other hand, the ordinary~associations known as
national banks and Federal Reserve banks, organized under
the acts of the Congress. The Legislature did not~use the
words state banks and national banks in any restrictive
sense but in the general sense as including, in the first
place, all institutions organized as banks under state law,
and, in the next place, all banks organized under the laws
of the United States, having authority under the organic
law to perform such functions as holdings deposits or pledges
of securities, such as that under consideration.

A "national bank:, therefore, under the provisions of Arti-
cle 2530 means a-bank organized under the laws of the -
United States. This construction is inkeeping with the
various articles.or sections of the U.S. code, especially
sections 37, 90, 221, and 391.  (U.s..c,A.)
                                          Very truly yours

                                    AlTOiiNEy   GENERAL OF 'I&AS

                                    S/    Ocie Speer

                                    BY
                                                       Ohie Speer
OS-m/cg                                                Assistant

APPROVED DEC. 21, 1939
s/ Gerald C. Mann
ATTORNEY GENERAL OF TEXAS